Citation Nr: 0324763	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


REMAND

The veteran had active military service from January to June 
1944.  He is deceased, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the above claim.

Review of the claims file does not reflect that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  This claim was filed in June 2001, so the VCAA 
clearly applies.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate this claim.  The 
letter sent to the appellant in September 2001 did inform her 
of some evidence needed to substantiate her claim, but it 
failed to inform her of the respective duties of VA and the 
appellant.  

Also, VA's duty to obtain relevant evidence is triggered in 
this case by information on the death certificate showing the 
veteran was hospitalized at South Fulton Medical Center at 
the time of his death.  Clearly such records would show 
treatment for the heart condition that caused his death and 
may even contain a pertinent medical history, which is 
essential in this case since there is no medical evidence for 
the more than 50 years after the veteran's service showing 
treatment for a heart condition.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
appellant is expected to provide in 
support of the claim and the evidence, if 
any, that VA will obtain for her.  In 
particular, this notice should advise the 
appellant of the need to inform VA of 
where the veteran had received VA and/or 
private treatment for his heart condition 
between the time of his discharge from 
service in 1944 and his death in 2001.  
Efforts should then be made to obtain any 
referenced records.

Ask the appellant to sign a release 
authorizing VA to request the veteran's 
terminal hospitalization records from 
South Fulton Medical Center.  If she does 
so, efforts should then be made to obtain 
these records.  

2.  After obtaining the above-mentioned 
medical records, as well as any other 
evidence identified by the appellant, 
review the claims file and determine 
whether any other development is needed 
in accordance with the VCAA.  For example 
(a) review any hospital records obtained 
and, if they reference any other 
pertinent treatment the veteran had 
received for his heart disorder, ask the 
appellant to sign any additional 
releases, and make additional requests 
for records; and (b) determine whether 
sufficient evidence is of record to 
warrant obtaining a medical opinion 
regarding the cause of the veteran's 
death and its relationship to his 
military service.  

Once all necessary development has been 
completed, readjudicate the claim.  If it 
remains denied, provide the appellant a 
supplemental statement of the case 
(SSOC), which includes citation to the 
relevant laws or regulations implementing 
the VCAA.  Provide her an appropriate 
time period to respond and then return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  This claim must be afforded expeditious 
treatment.

	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


